AMENDMENT TO CHANGE OF CONTROL AGREEMENT

THIS AMENDMENT TO CHANGE OF CONTROL AGREEMENT (the “Amendment”) is made and
entered into as of this 19th day of October, 2017 (the “Effective Date”) by and
between Southwest Bancorp, Inc., a bank holding company organized under the laws
of the State of Oklahoma (“Southwest”), Bank SNB, an Oklahoma banking
corporation (the “Bank”),  successor by conversion to Bank SNB, National
Association, formerly known as Stillwater National Bank and Trust Company and
Priscilla Barnes (“Executive”) with reference to the following:

WHEREAS, Southwest and Executive entered into the Change of Control Agreement
dated August 3, 2012, as amended December 15, 2015 (the “Agreement”); and

WHEREAS, Simmons First National Corporation (“Bancorp”) has agreed to acquire
all of the Bank pursuant to the terms of an Agreement and Plan of Merger (the
“Merger Agreement”) which provides that Southwest will be merged into Bancorp
(the “Merger”) and following the Merger the Bank will be merged into Simmons
Bank (the “Bank Merger”); and

WHEREAS, Bancorp believes that Executive will be key to the successful
integration of the Bank with Bancorp, and will be key to the continued
successful operation of the business of the Bank through the Bank Merger and for
a 60-day period following (the “Transition Period”); and

WHEREAS, Southwest and the Executive have agreed to amend the Agreement to
revise the definition of Good Reason to extend the window for notice of Good
Reason to enable the Executive to accommodate Bancorp’s request that she provide
services through the Transition Date without foregoing her rights to terminate
for Good Reason and to clarify payment obligations in the event of death or
Disability;  and

WHEREAS, pursuant to Section 15 of the Agreement, Southwest and Executive
mutually desire to amend the Agreement as set forth herein.

NOW, THEREFORE, BE IT RESOLVED, that the Agreement is hereby amended as follows:
 

I.  Amendment to Section 4(c)

Section 4(c) of the Agreement is hereby amended by deleting the last paragraph
and replacing it with the following:

“Notwithstanding the foregoing definition of “Good Reason,” the Executive cannot
terminate her employment hereunder for Good Reason unless she (A) first notifies
the Board in writing of the event (or events) which the Executive believes
constitutes a Good Reason event under subparagraphs (i), (ii), (iii) or (iv)
(above) within 12 months from the date of such event, (B) provides the Company
with at least 30 days to cure, correct or mitigate the Good Reason event so that
it either (1) does not constitute a Good Reason event hereunder or (2) Executive
agrees, in writing, that after any such modification or accommodation made by
the Company that such event shall not constitute a Good Reason event hereunder,
(C) Executive



--------------------------------------------------------------------------------

 

provides a notice of termination to the Company within thirty (30) days of the
expiration of the Company’s period to remedy the condition, and (D) Executive
terminates employment within ninety (90) days after Executive provides written
notice to the Company of the existence of the condition referred to in clause
(A).”

II.  Amendment to Section 5(a)

Section 5(a) of the Agreement is hereby restated in its entirety to provide as
follows:

“(a)Good Reason; Termination Other Than for Cause, Termination Due to Disability
or Death.  If, within twenty-four (24) months after the Effective Date, the
Company terminates the Executive’s employment other than for Cause, the
Executive’s employment is terminated due to Disability or death, or if the
Executive terminates her employment for Good Reason:

(i) the Company will pay to the Executive in a single lump sum payment within 30
days of the Date of Termination base salary and accrued vacation pay through the
Date of Termination;

(ii) the Company will pay to Executive in a single lump sum payment within 30
days of the Date of Termination an amount equal to the sum of:  (A) two (2)
times the Executive’s base salary in effect on the Effective Date and (B) one
(1) times the average of the “Company Incentive Portion” of the annual bonus
paid to Executive under the Southwest Bancorp Executive Leadership Team
Incentive Plan during the three (3) years immediately prior to the Effective
Date;

(iii) the Company will maintain in full force and effect, for the continued
benefit of Executive (and Executive’s spouse and/or eligible dependents, as
applicable) for a period of twelve (12) months following the Termination Date,
participation by Executive (and Executive’s spouse and/or eligible dependents,
as applicable) in the medical, hospitalization, and dental programs maintained
by the Company for the benefit of its executive officers as in effect on the
Termination Date, at such level and terms and conditions (including, without
limitation, contributions required by Executive for such benefits) as in effect
on the Termination Date; provided, if Executive (or her spouse) is eligible for
Medicare or a similar type of governmental medical benefit, such benefit shall
be the primary provider before Company medical benefits are provided.  However,
if Executive becomes reemployed with another employer and is eligible to receive
medical, hospitalization and dental benefits under another employer-provided
plan, the medical, hospitalization and dental benefits described herein shall be
secondary to those provided under such other plan during the applicable
period.  If any plan pursuant to which such benefits are provided is not, or
ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A of the Code under Treasury
Regulation Section 1.409A-1(a)(5), then an amount equal to each remaining
premium payment shall thereafter be paid to Executive as currently taxable
compensation in substantially equal monthly installments over the continuation
coverage period (or the remaining portion thereof);



 

2

--------------------------------------------------------------------------------

 

(iv) the Company will reimburse Executive pursuant to the Company’s policy for
reasonable business expenses incurred, but not paid, prior to termination of
employment, unless such termination resulted from a misappropriation of Company
funds;

(v) any service condition contained in any equity awards outstanding in favor of
Executive shall be deemed to have been satisfied immediately prior to the
Termination Date; and

(vi) Executive will be entitled to any other rights, compensation and/or
benefits as may be due to Executive following termination to which she is
otherwise entitled in accordance with the terms and provisions of any plans or
programs of the Company.”

III.  Amendment to Section 5(b)

Section 5(b) of the Agreement is hereby amended to remove references to death or
Disability such that Section 5(a) exclusively governs the amount payable upon
death or Disability.

Except as provided in this Amendment, the Agreement shall remain in full force
and effect.

EXECUTED as of the day and year first written above.

SOUTHWEST:SOUTHWEST BANCORP, INC.

By: /s/ Mark W. Funke

Name: Mark W. Funke

Title: President and CEO

BANK:BANK SNB

By: /s/ Mark W. Funke

Name: Mark W. Funke

Title: President and CEO

EXECUTIVE:/s/ Priscilla Barnes

Priscilla Barnes



 

3

--------------------------------------------------------------------------------